JONES, J.
This is a suit for five thousand dollars ($5000.00) damages on the ground that defendant unlawfully assaulted plaintiff’s minor son.
The answer is a specific denial of the assault.
The evidence shows that plaintiff’s son, a boy sixteen years old, along with boys and girls, was skating on the night of January 11, 1923, in front' of defendant’s club and that he went across the street to his home with his nose bleeding.
The injured boy and his friend testify that defendant struck the boy, while de*18fendant swears lie did not touch him, and Mr. Blohm, another member, who was on the gallery with the defendant when he was ordering the boys away, says he did not see the defendant, who was on the porch, touch the boy, who was on the sidewalk. As these were the only persons present at the time, we agree with the trial judge in thinking that plaintiff has failed to make his case certain.
• For above reasons the judgment is affirmed.